Wheeler, J.
Where one assumes to act as agent for another, in making a contract, without authority ; or where an agent knowingly transcends his authority, he is personally liable. (1 Parsons on Con. 55.) There is no doubt that the defendant did knowingly transcend his authority in this case ; and that he was personally liable to the plaintiff for the goods furnished at his instance. The only question is, whether the suit was barred by the Statute of Limitations. That depends upon the time when the cause of action accrued. Whether the evidence shows a binding agreement to give credit until the end of the year or not, there can be no doubt that, when the plaintiff was apprised of the want of authority, and misrepresentations of the defendant, he was no longer bound by any such agreement. He could not be required to wait until the end of the year for payment from a source, from which he was apprised it could not be obtained. He had a right to withhold further credit, and look immediately to the defendant for payment. As to so much of the account as was then due, he might have brought suit immediately against the defendant.
The cause of action against the defendant was his misrepresentation of his authority, which occasioned the giving of the credit; and there can be no question that the right of action accrued to the plaintiff as soon as he was apprised of the misrepresentation. There can be no other conclusion drawn from the evidence, than that this was previous to October, 1851 ; and as suit was not brought until October, 1853, the cause of action was clearly barred.
As to the residue of the account, for goods furnished after notice of the defendant’s want of authority, the plaintiff cannot hold him bound ; because they were not furnished on account of his supposed authority, or upon the faith of his repre*474sentations, but upon the credit of Hill. There is no error in the judgment, and it is affirmed.
Judgment affirmed.